ORDER

PER CURIAM.
Defendant appeals from his convictions and sentences for eight counts of sodomy in violation of § 566.060.3 RSMo Cum.Supp. 1993. Defendant also appeals from the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rules 84.16(b) and 30.25(b).